This is an appeal by the plaintiff in error, hereinafter referred to as defendant, from a judgment of the district court of Grant county in favor of the defendant in error, hereinafter referred to as plaintiff.
The plaintiff filed a petition in the district court of Grant county in which it prayed that court to issue a writ of mandamus against the defendant, and that court issued the writ prayed for.
The record does not show that the attention of the trial court was called to what we consider to be the controlling factor on this appeal, that is, that the plaintiff has no right to sue. We do not consider it necessary to enter into an extended discussion of the characteristics of a free fair association as authorized by the statutes of Oklahoma. We deem it sufficient to say that, inasmuch as no authority has been granted to a free fair association to sue, the present action cannot be maintained.
For the reason stated, the judgment of the trial court is reversed and the cause is remanded to that court, with directions to dismiss the action.
HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and RILEY, J., absent.